      Case 2:20-cv-00226-SAB     ECF No. 22    filed 08/21/20   PageID.203 Page 1 of 3



 1
 2
 3
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 4
                                                                    Aug 21, 2020
 5                                                                      SEAN F. MCAVOY, CLERK


 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 BRUCE GOODELL, a single person,
10              Plaintiff,                          NO. 2:20-CV-00226-SAB
11              v.
12 COLUMBIA COUNTY PUBLIC                           ORDER DISMISSING MOTIONS
13 TRANSPORTATION; COLUMBIA                         AS MOOT
14 COUNTY TRANSPORTATION
15 AUTHORITY; and DAVID OCAMPO,
16              Defendants.
17
18        Before the Court are the parties’ cross-motions for summary judgment, ECF
19 Nos. 6 and 14, and Defendants’ Motion to Dismiss Violation of Due Process Claim
20 and to Decline Supplemental Jurisdiction, ECF No. 12. The motions were noted for
21 oral argument on September 10, 2020. However, the Court finds that oral argument
22 on the motions is no longer necessary. LCivR 7(i)(3)(B)(iii). The Court has
23 reviewed the briefing and the relevant caselaw and accordingly denies all three
24 motions as moot.
25                                      Background
26        The facts of this case are not particularly relevant to the disposition of the
27 pending motions. Briefly, Plaintiff alleges a myriad of discrimination and
28 retaliation claims against Defendants, his employers, arising out of whistleblowing

     ORDER DISMISSING MOTIONS AS MOOT * 1
      Case 2:20-cv-00226-SAB    ECF No. 22    filed 08/21/20   PageID.204 Page 2 of 3



 1 activities and because of his sexual orientation. He filed a Complaint in this Court
 2 on June 17, 2020. Shortly thereafter, Plaintiff moved for partial summary judgment
 3 on the merits of one of its retaliation claims under the Washington Law Against
 4 Discrimination (WLAD). ECF No. 6. In response, Defendants filed their own
 5 motion for summary judgment, ECF No. 14, as well as the pending motion to
 6 dismiss, ECF No. 12. On August 19, 2020, Plaintiff responded to Defendants’
 7 cross-motion for summary judgment and replied in support of his motion for
 8 summary judgment. ECF No. 19. The next day, Plaintiff filed his First Amended
 9 Complaint as a matter of course, realleging the claims in his original complaint
10 with the addition of a First Amendment retaliation claim. ECF No. 21.
11                                      Discussion
12        Although the Amended Complaint does not provide the basis for which it
13 was filed, it appears that the Complaint was filed pursuant to Fed. R. Civ. P.
14 15(a)(1)(B) because it was filed within 21 days after receipt of Defendants’ Rule
15 12(b) motion, ECF No. 12. Thus, the amendment was as a matter of course for
16 which leave of Court or consent of the opposing party was not required. Upon
17 filing, an amended complaint supersedes a previously filed complaint in its
18 entirety. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)
19 (citing Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled on
20 other grounds by Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012)). The
21 pending cross-motions for partial summary judgment, ECF Nos. 6 and 14, and
22 Defendants’ Motion to Dismiss Violation of Due Process Claim and to Decline
23 Supplemental Jurisdiction, ECF No. 12, target the superseded initial complaint.
24 Accordingly, those motions are moot.
25        Accordingly, IT IS HEREBY ORDERED:
26        1. Plaintiff’s Motion for Partial Summary Judgment, ECF No. 6, is denied
27 as moot.
28

     ORDER DISMISSING MOTIONS AS MOOT * 2
      Case 2:20-cv-00226-SAB   ECF No. 22     filed 08/21/20   PageID.205 Page 3 of 3



1        2. Defendants’ Cross-Motion for Summary Judgment, ECF No. 14, is
2 denied as moot.
3        3. Defendants’ Motion to Dismiss Violation of Due Process Claim and to
4 Decline Supplemental Jurisdiction, ECF No. 12, is denied as moot.
5        4. The hearing set for September 10, 2020 is stricken.
6        5. Defendants shall respond to the First Amended Complaint within
7 fourteen days.
8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
9 this Order and to provide copies to counsel.
10       DATED this 21st day of August 2020.
11
12
13
14
15
                                                   Stanley A. Bastian
16                                          Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING MOTIONS AS MOOT * 3
